Per Curiam,
This is an appeal by defendant, Fleetwood Baugh, • from the dismissal of his petition for writ of error *187coram nobis by tbe Court of Oyer and Terminer of Allegheny County. The petition is devoid of merit, and it was proper for the court below to summarily dismiss it. The attempted use of this writ by those who have no comprehension of its limited scope is becoming more frequent. See Com. v. Geisel, 170 Pa. Superior Ct. 636, 90 A. 2d 306. Those seeking to invalidate or set aside, by writs of habeas corpus or coram nobis, the sentences under which they are held in confinément should adhere to truth and accuracy in both petitions and briefs.
The order of the court below is affirmed on the opinion of Judge Soeeel, a part of which is set forth in the reporter’s notes.